762 N.W.2d 525 (2009)
In re Deven Michael ALLISH and Alena Therese Hart, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Frances Allish, Respondent-Appellant, and
John Hart, Respondent.
Docket No. 138304, COA No. 286354.
Supreme Court of Michigan.
March 27, 2009.

Order
On order of the Court, the application for leave to appeal the January 27, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.